NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-0878-14T2
                                           APPROVED FOR PUBLICATION

                                              December 11, 2015
IN THE MATTER OF THE ESTATE
OF MICHAEL D. FISHER, II.                    APPELLATE DIVISION
___________________________

          Argued November 18, 2015 – Decided December 11, 2015

          Before Judges Ostrer, Haas and Manahan.

          On appeal from Superior Court of New Jersey,
          Chancery Division, Cape May County, Docket
          No. P-20-14.

          Michael A. Gill argued the cause for
          appellant    Michael    D.   Fisher,    Sr.,
          (Goldenberg,    Mackler,   Sayegh,    Mintz,
          Pfeffer, Bonchi & Gill, attorneys; Mr. Gill,
          on the briefs).

          I. Dominic Simeone argued           the cause for
          respondent Justina M. Nees,       individually and
          as administratrix (Simeone         & Raynor, LLC,
          attorneys; Mr. Simeone, of         counsel and on
          the brief; Bryan T. Eggert         and Kenneth E.
          Raynor, on the brief).

    The opinion of the court was delivered by

HAAS, J.A.D.

    In   this   case   of   first   impression,   appellant   Michael   D.

Fisher, Sr. appeals from a September 10, 2014 order, granting

respondent Justina Nees's application to bar him from receiving

a share of the intestate estate of their deceased son.            Because
we     conclude   that   Nees   failed      to    demonstrate    that    Fisher

"abandoned" the child "by willfully forsaking" him within the

intendment of the governing statute, N.J.S.A. 3B:5-14.1(b)(1),

we reverse.

                                       I.

       We derive the following facts from the parties' pleadings

and certifications.       The parties were married in 1994 and had

one child, Michael, born in February 1995.

       The parties separated in April 2001.1          One month later, Nees

obtained a Final Restraining Order (FRO) against Fisher after he

attempted to remove Michael from school without first notifying

her.     Under the terms of the FRO, Fisher was permitted to have

supervised        parenting     time       with    Michael      at      Fisher's

psychologist's office.        The FRO also ordered Fisher to submit to

a risk assessment and to "receive professional domestic violence

counseling[.]"       Fisher did not attend all of his supervised

parenting time sessions with his son.               He also did not appear

for the risk assessment or counseling.


1
  According to Nees's certification, the separation was prompted
by Fisher's December 2000 arrest for peering into the window of
a dwelling, which resulted in his indictment for fourth-degree
criminal trespass, N.J.S.A. 2C:18-3(c).    Fisher had previously
been arrested in April 1996 for lewdness, N.J.S.A. 2C:14-4, and,
in November 1999, for another incident of peering into the
window of a dwelling, N.J.S.A. 2C:18-3(c). The record does not
reveal whether any of these arrests led to convictions.



                                       2                                A-0878-14T2
       In November 2001, Fisher filed a motion, seeking permission

to have unsupervised parenting time with Michael.                    In response,

Nees   filed    a     cross-motion,    requesting       that   all   of    Fisher's

parenting      time    be   supervised   until     he    completed        the    anger

management program and the risk assessment.

       On   January     29,   2002,    the   court      temporarily       suspended

Fisher's     parenting      time   pending   his      enrollment     in    an    anger

management     program      and    completion    of     an   assessment         by   the

"Family Court Assessment Team."                 In his decision, the judge

remarked "that [Fisher] ha[d] not exerted himself to take the

basic steps" set forth in the FRO concerning the required risk

assessment and counseling and stated that Fisher's "contumacious

disregard of the court's explicit requirements" supported the

denial of Fisher's request for unsupervised parenting time.

       On March 7, 2002, the court entered a Final Judgment of

Divorce (FJOD), which incorporated the terms of the parties'

agreement as to the terms of the dissolution.                  The FJOD granted

sole custody of Michael to Nees, with Fisher's parenting time

remaining suspended until he complied with the January 29, 2002

order.      Fisher agreed to pay Nees $85 per week2 in child support




2
  By 2010, Fisher's child support obligation had increased to
$105 per week.



                                         3                                  A-0878-14T2
for Michael, with the payments to be made through the County

Probation Department by way of wage garnishment.

    In Fisher's certification, he stated:

                    During our divorce litigation, [Nees]
               made an offer to me, through our attorneys,
               that she would not ask for any child support
               if I were to agree to give up my parental
               rights to Michael. I emphatically said that
               I would absolutely never agree to that.
               Although     I    was    having     financial
               difficulties, I was never going to give up
               my    parental   rights    to   Michael    in
               consideration for no child support.         I
               wanted to have a relationship with Michael.

Nees did not contradict Fisher's statement in her pleadings.

    Fisher did not "present[] himself for the" Family Court

Assessment      Team     evaluation      required         by   the   January     29,     2002

order.     Therefore, on May 8, 2002, the trial court sent the

parties    a    letter    stating       that       "the   suspension     of     [Fisher's]

visitation      with     Michael    .    .   .      continues    in     full    force      and

effect."

    From       January     2002    until       Michael's       death    at     the   age    of

fifteen    on    September    24,       2010,       Fisher     "never    had    any     legal

visitation with his son."               Fisher spoke to Michael during "some"

telephone conversations in 2001 and 2002.                             Fisher stated he

"would occasionally see Michael in public places."                             One summer,

he saw Michael on a beach, approached him, and began talking to

his son.        At that point, Nees appeared, reminded Fisher of the




                                               4                                     A-0878-14T2
FRO, and told him she would call the police if he did not leave.

Fisher complied.

       In 2006, Fisher moved to Florida.           Fisher certified that he

was    going   "through       some   difficult    times    including      having

significant health issues."          He fell behind in his child support

obligations and, by 2010, was over $10,000 in arrears.

       In May 2010, Fisher filed a motion to decrease or terminate

his    child   support    obligation.         Fisher    stated   that    he    was

diagnosed with a serious health condition in February 2008 and

could no longer work as a painter.             Nees opposed the motion and

attached a photograph of Fisher working on a ladder in 2009 to

her    pleadings.3       On   July   6,   2010,   the   trial    judge   granted

Fisher's motion and terminated his child support obligation as

of May 13, 2010, the date he filed his motion.                       The judge

explained his ruling as follows:

                 [Fisher] has demonstrated that his
            circumstances have changed so that the
            current child support order is no longer
            feasible.    [Fisher] is seriously ill and
            unable to work. There is no indication that
            he will recover and be able to resume work.
            Although [Nees] has provided a picture of
            [Fisher] working, this does not, in the
            court's    view,    outweigh  the   medical
            information [Fisher] has provided and his
            statements that he is unable to work. Even
            if [Fisher] did work for a day or two in
            October, that does not mean he can work now

3
    Nees obtained the photograph from Fisher's Facebook page.



                                          5                              A-0878-14T2
            or has been able to work consistently for
            the past two years.      It is pointless and
            impractical to maintain a child support
            order which [Fisher] cannot now and may
            never be able to pay.[4]

     Fisher    stated    that,   about      two    months    before    Michael's

death,    Fisher "located" his son on Facebook and sent him some

messages.     Michael responded to the messages.              However, Fisher

then discovered he "was blocked" from Michael's account.                     Fisher

certified that he did not "know who orchestrated that or why."

     In August 2010, Nees filed a motion to reinstate Fisher's

child    support    obligation   or,   in    the   alternative,       to   require

Fisher to apply for Social Security Disability benefits.                     Fisher

did not file any opposition to the motion.                   On September 24,

2010, the judge ordered Fisher to apply for the benefits within

thirty days.       However, Michael passed away later that day.5

     Fisher    learned    of   his   son's    death   from    a   relative       and

returned to New Jersey to attend the funeral.                Nees stated that

she asked Fisher "to pay for half of the funeral costs and he

would not do so."

4
  Despite the court's order terminating his ongoing child support
obligation, Fisher remained responsible for paying the accrued
arrears.     Fisher continued to make payments toward that
obligation after Michael's death and, by the time of the
proceedings involved in this appeal, had reduced the arrears to
approximately $5000.
5
  Nees asserts that Michael's death was "caused by the wrongful
act, negligence or recklessness of his physicians . . . ."



                                       6                                   A-0878-14T2
    Michael died intestate and, with Fisher's consent, Nees was

appointed    on   June   1,    2012       as   the    administratrix        and

administratrix ad prosequendum of Michael's estate.

    Because    Michael   had   no   spouse     or   children,   his   parents

would each share equally in his intestate estate.                     N.J.S.A.

3B:5-4(b).    However, N.J.S.A. 3B:5-14.1, which became effective

on July 1, 2009, provides in pertinent part that:

            b.   A parent of a decedent shall lose all
            right to intestate succession in any part of
            the decedent's estate . . . if:

            (1) The parent refused to acknowledge the
            decedent or abandoned the decedent when the
            decedent was a minor by willfully forsaking
            the decedent, failing to care for and keep
            the control and custody of the decedent so
            that the decedent was exposed to physical or
            moral risk without proper and sufficient
            protection, or failing to care for and keep
            the control and custody of the decedent so
            that the decedent was in the care, custody
            and control of the State at the time of
            death . . . .

            [(emphasis added)].6

     On March 21, 2014, Nees filed a verified complaint seeking

to bar Fisher from receiving a share of Michael's estate under


6
  The other provisions of N.J.S.A. 3B:5-14.1 prevent parents from
taking under the intestacy scheme if they have committed certain
enumerated crimes against the decedent, or "[t]he parent abused
or neglected the decedent . . . , and the abuse or neglect
contributed to the decedent's death." N.J.S.A. 3B:5-14.1(b)(2)-
(4). These provisions are not applicable here.




                                      7                               A-0878-14T2
N.J.S.A.     3B:5-14.1(b).        She    alleged        that    Fisher   abandoned

Michael     after   the    parties'     divorce    by    failing    to   have    any

contact with the child or pay his full child support obligation.

On that same date, the Chancery Division issued an order to show

cause.      Fisher filed an answer to the complaint, denying that he

abandoned his son.

       Following oral argument on the return date of the order to

show cause,7 the trial judge granted Nees's request to bar Fisher

from receiving a share of Michael's intestate estate.                      In his

written opinion, the judge found that "N.J.S.A. 3B:5-14.1(b)(1)

bars a parent from inheriting a share of his [or her] child's

intestate      estate     if   that   parent      abandoned       that   child    by

willfully forsaking him [or her]" and stated that the "court's

task [was] to determine whether the actions and inactions of

[Fisher], in the context of the previous court orders limiting

his parental rights, qualify as a willful forsaking."

       In conducting this analysis, the judge did not refer to any

of    the    case   law    interpreting      the    terms        "abandoned"     and

"willfully forsaking" in other contexts.8                      Instead, the judge


7
  Neither party requested an evidentiary hearing, and the trial
judge found that "[t]he material facts at issue in this matter
are not in dispute."     The parties have not contested that
finding on appeal.
8
    We will discuss these cases below.



                                         8                                A-0878-14T2
referred to a dictionary definition of the word "willful," which

defined the term as "'[p]roceeding from a conscious motion of

the will; voluntary; [i]ntending the result which actually comes

to pass; designed; intentional; not accidental or involuntary.'"

       The   judge     then     summarized             the     facts    in    the    record

supporting his determination that Fisher "abandoned his son by

willfully    forsaking        him."       The          judge    found    that,      although

Fisher's parenting time had been limited by the FRO and the

FJOD, Fisher still had the opportunity for supervised parenting

time with Michael if he complied with the court's directives.

However, Fisher failed to attend the supervised sessions and,

when those sessions were suspended, failed to submit to a risk

assessment      or    complete        counseling         in     order    to   regain      the

opportunity to resume parenting time with Michael.                               The judge

highlighted the comments made by the court in the January 29,

2002    order    that        Fisher     had       "'continued          his    contumacious

disregard for the orders of [the] court by not cooperating or

presenting himself for the [required] evaluations.'"

       The judge noted that Fisher had no contact with his son

after 2002, and moved to Florida in 2006.                        The judge also found

that Fisher "failed to voluntarily comply with his child support

obligations,         which     resulted           in    a      wage     garnishment       and




                                              9                                     A-0878-14T2
substantial arrears as of the date of his son's death."               Thus,

the judge concluded:

                Previously, [Fisher], as a result of
           his own actions, was subject to severe
           limitations   of    his   parental   rights.
           [Fisher] failed to complete any of the
           court[-]mandated prerequisites to continue
           visitations with his son or regain his full
           parental rights. [Fisher] failed to provide
           his son with any voluntary financial support
           over the remainder of his life.     Although
           his rights with respect to his son had been
           limited by [the] court, the facts here
           demonstrate that [Fisher] abandoned what
           relationship remained.

    At the same time, however, the judge stated that "[t]he

court does not question that [Fisher] cared for his son or mean

to imply that it was his purpose or specific intent to abandon

him."    The judge observed:

                The paradigm case of abandonment by
           willfully forsaking [a child] would be where
           a parent, with uninhibited rights of custody
           and   visitation,  chooses   to   leave  the
           familial unit, has no further involvement
           with the child, and provides no voluntary
           support for the child.   This is not such a
           case.

Finally, the judge stated, "[a]dmittedly, it may not have been

[Fisher's] specific intent or purpose to abandon his son."

    In    spite   of   these   findings,   the   judge   granted    Nees's

application, stating that Fisher's

           acts were unequivocally intentional rather
           than accidental or involuntary.   His choice
           not to attend his supervised visits with his



                                   10                              A-0878-14T2
             son and court[-]mandated anger management
             therapy was not accidental or involuntary.
             His failure to voluntarily fulfill his child
             support obligations was not accidental or
             involuntary. And ultimately, the absence of
             his presence from the remainder of his son's
             regrettably short life was not accidental or
             involuntary.

This appeal followed.9

                                        II.

       Whether    Fisher     "abandoned"        Michael     turns         upon    an

interpretation of N.J.S.A. 3B:5-14.1(b)(1).                 "A trial court's

interpretation of the law and the legal consequences that flow

from    established      facts    are    not   entitled     to      any    special

deference" on appeal.        Manalapan Realty, L.P. v. Twp. Comm., 140

N.J. 366, 378 (1995).            "On appeal, a trial judge's statutory

interpretation is reviewed de novo."             Commerce Bancorp, Inc. v.

InterArch,    Inc.,   417    N.J.   Super.     329,   334   (App.     Div.    2010)

(citing State v. Gandhi, 201 N.J. 161, 176 (2010)), certif.

denied, 205 N.J. 519 (2011).

       "It   is   well      settled     that    the    goal      of       statutory

interpretation is to ascertain and effectuate the Legislature's

intent."     State v. Olivero, 221 N.J. 632, 639 (2015) (citing

Murray v. Plainfield Rescue Squad, 210 N.J. 581, 592 (2012)).


9
  On October 17, 2014, the judge granted Fisher's motion to
enjoin and restrain Nees from distributing funds from Michael's
estate that would have passed to Fisher pending appeal.



                                        11                                 A-0878-14T2
Our analysis of a statute begins with its plain language, giving

the words their ordinary meaning and significance.                        Ibid.     "It

is a basic rule of statutory construction to ascribe to plain

language its ordinary meaning."                Bridgewater-Raritan Educ. Ass'n

v. Bd. of Educ., 221 N.J. 349, 361 (2015) (citing D'Annunzio v.

Prudential Ins. Co. of Am., 192 N.J. 110, 119-20 (2007)).                         "When

that language 'clearly reveals the meaning of the statute, the

court's sole function is to enforce the statute in accordance

with those terms.'"             Olivero, supra, 221 N.J. at 639 (quoting

McCann v. Clerk of Jersey City, 167 N.J. 311, 320 (2001)).

    However,         if   there    is   any     ambiguity      in   the    statutory

language, a court may look at extrinsic evidence "such as 'the

statute's purpose, legislative history, and statutory context.'"

State   v.    Fortin,     178    N.J.   540,    607   (2004)   (quoting     Twp.     of

Pennsauken v. Schad, 160 N.J. 156, 170 (1999)).                       A court may

also consider "extrinsic evidence if a plain reading of the

statute leads to an absurd result or if the overall statutory

scheme is at odds with the plain language."                 DiProspero v. Penn,

183 N.J. 477, 493 (2005).

    As       noted    above,      N.J.S.A.      3B:5-14.1(b)(1)      provides       in

pertinent part:

             b.   A parent of a decedent shall lose all
             right to intestate succession in any part of
             the decedent's estate . . . if:




                                          12                                 A-0878-14T2
               (1) The parent refused to acknowledge the
               decedent or abandoned the decedent when the
               decedent was a minor by willfully forsaking
               the decedent, failing to care for and keep
               the control and custody of the decedent so
               that the decedent was exposed to physical or
               moral risk without proper and sufficient
               protection, or failing to care for and keep
               the control and custody of the decedent so
               that the decedent was in the care, custody
               and control of the State at the time of
               death . . . .

Fisher contends that the trial judge erred in only considering

the    first    phrase   of     N.J.S.A.    3B:5-14.1(b)(1)     and   determining

that Fisher "abandoned" Michael by "willfully forsaking him."

Fisher states that the two phrases that follow were meant to

modify the words "abandoned the decedent                    . . . by willfully

forsaking him."          Thus, Fisher argues that a parent may lose his

or her right to intestate succession under the statute only if

the abandonment resulted in the child being "exposed to physical

or    moral    risk   without     proper    and    sufficient   protection,"    or

having to be placed "in the care, custody and control of the

State" prior to his or her death.                 Because there is no evidence

that    Fisher's      actions    exposed    Michael    to   "physical   or   moral

risk" or caused him to become a ward of the State, Fisher argues

that the judge should not have determined that he abandoned his

son.    We disagree with Fisher's interpretation of N.J.S.A. 3B:5-

14.1(b)(1).




                                           13                            A-0878-14T2
      As   noted    above,    the   plain    language       of   a    statute          "is

typically the best indicator of intent."                    In re Plan for the

Abolition of the Council on Affordable Hous., 214 N.J. 444, 467

(2013).        Fisher's       proposed      interpretation            ignores          the

punctuation used and the Legislature's inclusion of the word

"or" in the statute.         "Punctuation is part of an act and may be

considered in its interpretation."            Commerce Bancorp, supra, 417

N.J. Super. at 336 (quoting Moore v. Magor Car Corp., 27 N.J.

82,   87   (1958)).     "[T]he      word    'or'   in   a    statute       is     to    be

considered a disjunctive particle indicating an alternative."

State v. Kress, 105 N.J. Super. 514, 520 (Law Div. 1969).

      "When[, as here,] items in a list are joined by a comma or

semicolon, with an 'or' preceding the last item, the items are

disjunctive."       State v. Smith, 262 N.J. Super. 487, 506 (App.

Div. 1993).        Thus, purely as a matter of grammar, the three

clauses in N.J.S.A. 3B:5-14.1(b)(1) are distinct and separate

from each other.

      Based    on     this     well-established         rule         of     statutory

construction and the plain language of the statute,                       we conclude

that a parent may lose his or her right to intestate succession

if the parent abandoned the decedent when he or she was a minor

by:    (1) "willfully forsaking the decedent"; (2) "failing to

care for and keep the control and custody of the decedent so




                                       14                                       A-0878-14T2
that the decedent was exposed to physical or moral risk without

proper and sufficient protection"; or (3) "failing to care for

and keep the control and custody of the decedent so that the

decedent was in the care, custody and control of the State at

the time of death . . . ."

    "When the Legislature's chosen words lead to one clear and

unambiguous result, the interpretative process comes to a close,

without the need to consider extrinsic aids."                State v. Buckley,

216 N.J. 249, 263 (2013) (quoting State v. Shelley, 205 N.J.

320, 323 (2011)).            Therefore, we need proceed no further in

considering Fisher's argument on this point.                 Nevertheless, the

legislative history of N.J.S.A. 3B:5.14.1(b)(1) fully supports

our conclusion that a parent may abandon his or her child by

taking   any    of    the    three   specific   actions    set    forth    in   the

statute.

    As originally introduced on May 12, 2008, Assembly Bill

2681, (the bill that was eventually enacted as N.J.S.A. 3B:5-

14.1),     defined     the    term   "abandonment"    only       by   a   specific

reference      to    N.J.S.A.   9:6-1,    without    the   inclusion       of   the

language of that statute.             In pertinent part, N.J.S.A. 9:6-1

provides:

            Abandonment of a child shall consist of any
            of the following acts by anyone having the
            custody or control of the child: (a)
            willfully forsaking a child; (b) failing to



                                         15                               A-0878-14T2
            care for and keep the control and custody of
            a child so that the child shall be exposed
            to physical or moral risk without proper and
            sufficient protection; (c) failing to care
            for and keep control and custody of a child
            so that the child shall be liable to be
            supported and maintained at the expense of
            the public, or by child caring societies or
            private persons not legally chargeable with
            its care or their care, custody and control.

    As is readily apparent from an examination of the language

it used in the final version of N.J.S.A. 3B:5-14.1(b)(1), (L.

2009, c. 43), the Legislature simply replaced its "shorthand"

reference to N.J.S.A. 9:6-1 in the original bill with virtually

the same language set forth in that statute.           Indeed, the main

difference between the two statutes is that, when it enacted

N.J.S.A. 3B:5-14.1(b)(1), the Legislature neglected to include

specific letter designations ((a), (b), and (c)) for the three

subsections of the statute as it did in N.J.S.A. 9:6-1.               This

omission, however, is of no moment because, as discussed above,

the punctuation and language the Legislature used in N.J.S.A.

3B:5-14.1(b)(1)    clearly    demonstrate   that    "abandonment"   under

that statute, as was the case under N.J.S.A. 9:6-1, can consist

of three distinct actions.      See In re Petition for Referendum on

City of Trenton Ordinance 09-02, 201 N.J. 349, 359 (2010) ("When

reviewing    two   separate     enactments,   the     [c]ourt   has    an

affirmative duty to reconcile them, so as to give effect to both




                                   16                           A-0878-14T2
expressions of the lawmakers' will.") (quoting St. Peter's Univ.

Hosp. v. Lacy, 185 N.J. 1, 14 (2005)).

       Fisher makes a final argument in support of his contention

that a parent may only lose his or her right to a child's

intestate estate if the abandonment exposes the child to the

risk of physical harm.             The sponsor of Senate Bill 1640, which

was    the   Senate's     version    of   Assembly        Bill   2681,    appended     a

statement to the bill when it was introduced.                            In pertinent

part, the statement provided:

                  This bill is in response to a recent
             decision of the Superior Court of New
             Jersey, Appellate Division, which held that
             the mother of an abused, abandoned, and
             neglected child was not entitled to inherit
             the $1 million the State paid to her son's
             estate to settle a lawsuit.        The court
             concluded, using its equitable powers, that
             allowing the woman whose abuse and neglect
             led to the child's death to collect that
             child's inheritance would be "cruel, ironic,
             and inequitable."   This bill seeks to fill
             the gap in the statutory law on this issue.

             [Sponsor's Statement to S. 1640, at 4 (May
             5, 2008).]

       The   sponsor's     statement      refers     to    our   decision     in    New

Jersey Division of Youth and Family Services v. M.W., 398 N.J.

Super. 266 (App. Div.), certif. denied, 196 N.J. 347 (2008).                         In

that case, the mother abused her three children and then left

them   in    the   care   of   a   cousin      who   burned,     beat,    restrained,

starved, and confined the children in a basement without access



                                          17                                  A-0878-14T2
to a bathroom.         Id. at 271-279.            Two of the children were

eventually rescued, but the third child was found dead in the

basement.      Id.    at   274.        The    Division    was    supposed     to    be

supervising    and    providing        services   to    the   children,     but    it

failed to do so.      Id. at 277-82.

    While she was still in jail, the mother brought an action

against the Division on behalf of the two surviving children,

"alleging that the Division had negligently failed to protect

her children from abuse while they were in the care of" the

cousin.     Id. at 282-83.        The Division settled the case and, as

part of the settlement, agreed to pay $1 million to the deceased

child's estate.      Id. at 283.

    Because N.J.S.A. 3B:5-14.1 had not yet been enacted, there

was no statute to prevent the mother from inheriting the $1

million.      However,     the    trial       court    granted   the     Division's

application    to    retroactively       terminate      the   mother's    parental

rights to prevent the inheritance from taking place.                         Id. at

285-286.    On appeal, we upheld the trial court's decision.                       Id.

at 286.

    In our ruling, we noted that New Jersey had not "adopted a

statutory    exception     to    the    mandatory      succession   by   intestacy

statutes applicable to children to extinguish the inheritance

rights of 'bad parents.'"              Id. at 292.        In the present case,




                                         18                                 A-0878-14T2
Fisher argues that, based on the sponsor's statement that Senate

Bill 1640 would address the horrific situation involved in M.W.,

N.J.S.A. 3B:5-14.1(b)(1) should be interpreted to only apply to

acts constituting "abandonment" that result in death or serious

harm to the child.         This argument lacks merit.

      A statement appended to a proposed bill is often "a highly

persuasive indication of legislative intent."                        Toogood v. St.

Andrews Condo. Ass'n, 313 N.J. Super. 418, 425 (App. Div. 1998)

(citing Helfrich v. Hamilton Twp., 182 N.J. Super. 365, 371

(App.    Div.    1981)).        And,   we    do   not    doubt     that   the    tragic

circumstances of M.W. prompted the Legislature to examine the

issues     raised   by   that    case.       Thus,      N.J.S.A.     3B:5-14.1(b)(4)

prohibits a parent from sharing in his or her deceased child's

estate if "[t]he parent abused or neglected the decedent . . . ,

and the abuse or neglect contributed to the decedent's death."

That provision specifically covers the problem presented in M.W.

      As   demonstrated       above,     however,       the   Legislature       did   not

limit N.J.S.A. 3B:5-14.1 only to cases where a parent causes

serious physical or emotional harm to a child.                            By enacting

subsection (b)(1), the Legislature obviously intended to address

a   broader     array    of   concerns,      including        a   situation     where    a

parent "abandoned the decedent when the decedent was a minor by




                                            19                                  A-0878-14T2
willfully forsaking the decedent . . . ."10         Therefore, we reject

Fisher's contention on this point.

                                  III.

       We now turn to the question of whether Fisher "abandoned"

Michael when he was a minor by "willfully forsaking him" within

the intendment of N.J.S.A. 3B:5-14.1(b)(1).          In construing this

statutory provision, the trial judge focused only on the word

"willfully", which he defined through the use of a dictionary.

"But   dictionary   definitions   are    not   necessar[ily]   a   reliable

guide to the meaning of words of         . . . statutes of this breadth

and significance."     Whateley v. Leonia Bd. of Educ., 141 N.J.

Super. 476, 479 (Ch. Div. 1976).           Indeed, "it is one of the

surest indexes of a mature and developed jurisprudence not to

make a fortress out of the dictionary; but to remember that

statutes always have some purpose or object to accomplish, whose

sympathetic and imaginative discovery is the surest guide to

10
  Less than a year before Assembly Bill 2681 was introduced, we
observed that no statute then in effect prevented a parent, who
never provided any support for their child, from inheriting from
the child's intestate estate.    In re Rogiers, 396 N.J. Super.
317, 326 (App. Div. 2007).    In our opinion, we noted that the
Legislature was then considering a bill that would eliminate the
inheritance rights of a surviving parent if that parent had
abandoned the child and another bill that would do the same if
the parent failed to provide support to the child while the
child was alive. Ibid. Thus, in its review of the subject of
intestate succession in the estates of children, the Legislature
was obviously considering a host of issues and did not limit its
review to circumstances similar to what occurred in M.W.



                                   20                              A-0878-14T2
their meaning."      Wilde v. Wilde, 341 N.J. Super. 381, 394 (App.

Div. 2001) (quoting Cabell v. Markham, 148 F.2d 737, 739 (2d

Cir.),   aff'd,    326    U.S.   404,     66    S.    Ct.    193,    90   L.   Ed.     165

(1945)).

       Here, the terms "abandoned" and "willfully forsaking" have

been   construed   in     several    of    our      prior    decisions     concerning

N.J.S.A. 9:6-1.      "There is a long-standing canon of statutory

construction that presumes that the Legislature is knowledgeable

regarding the judicial interpretation of its enactments."                          Coyle

v. Bd. of Chosen Freeholders, 170 N.J. 260, 267 (2002) (citing

State v. Burford, 163 N.J. 16, 20 (2000)).                          Therefore, these

decisions, rather than a dictionary definition of one of the

statute's terms, would most likely have guided the Legislature

in its enactment of N.J.S.A. 3B:5-14.1(b)(1).

       None of our prior cases have interpreted the language of

N.J.S.A. 3B:5-14.1(b)(1).           However, as already noted, the terms

of that statute are almost identical to those used in N.J.S.A.

9:6-1.     Both statutes state that abandonment can occur when a

parent   willfully       forsakes    his       or    her    child.        Thus,    cases

interpreting   N.J.S.A.      9:6-1      are    particularly         relevant      to   our

current analysis.

       The leading case construing the terms of N.J.S.A. 9:6-1 is

Lavigne v. Family & Children's Soc'y, 11 N.J. 473 (1953).                               In




                                          21                                   A-0878-14T2
that case, the parents took their seven-month old child to a

child adoption agency, which agreed to place her in a temporary

foster home.      Id. at 475-76.           Eventually, the parents "executed

a formal surrender and consent to" the child's adoption.                     Id. at

476.    Fourteen months later, the father attempted to have the

child returned to him.       Id. at 478.

       On these facts, the Court found "that the actions of the

[parents]    constitute[d]       an    abandonment     of   their   child    under"

N.J.S.A.     9:6-1.       Id.     at       480.       In    defining   the      word

"abandonment," the Court stated:

            The statutory notion of abandonment does not
            necessarily, we think, imply that the parent
            has deserted the child, or even ceased to
            feel any concern for its interests.       It
            fairly may, and in our judgment does, import
            any conduct on the part of the parent which
            evinces a settled purpose to forego all
            parental duties and relinquish all parental
            claims to the child.

            [Ibid. (quoting Winans v. Luppie, 47 N.J.
            Eq. 302, 304 (E. & A. 1890)).]

       The Court also emphasized that the parent's "purpose" to

abandon     the   child   must        be   "clearly    manifested[.]"          Ibid.

(quoting Winans, supra, 47 N.J. Eq. at 304).                 In that same vein,

we defined the term "forsaking" as used in N.J.S.A. 9:6-1 as a

"permanent giving up or relinquishment of the child."                   State v.




                                           22                               A-0878-14T2
N.I., 349 N.J. Super. 299, 312 (App. Div. 2002).11                           "[T]he word

willfully     used       in    conjunction         with   forsaking     .    .    .    'means

intentionally or purposely as distinguished from inadvertently

or accidentally.'"              Ibid. (quoting State v. Burden, 126 N.J.

Super.    424,     427        (App.    Div.),      certif.    denied,       65    N.J.       282

(1974)).

      After carefully reviewing these precedents and distilling

them to their essence, we hold that, in order for a court to

conclude that a parent has "abandoned" his or her child "by

willfully forsaking" him or her under N.J.S.A. 3B:5-14.1(b)(1),

the   court       must    find    that    the       parent,   through       his       or    her

unambiguous and intentional conduct, has clearly manifested a

settled purpose to permanently forego all parental duties and

relinquish all parental claims to the child.

      The   Legislature          did    not   specify      what   standard        of       proof

should apply under N.J.S.A. 3B:5-14.1(b)(1) when a party seeks

to bar a parent from succeeding to a child's estate, and the

trial judge did not address this issue.                       It appears the judge

applied     the    preponderance         of     the   evidence    standard        normally




11
  The issue in N.I. was whether a trial judge erred by failing
to provide the jury with a definition of "abandonment" as used
in N.J.S.A. 9:6-1 where the defendant was charged with
endangering the welfare of a child under N.J.S.A. 2C:24-4.
N.I., supra, 349 N.J. Super. at 302-03.



                                              23                                      A-0878-14T2
applied in civil cases.               See State v. Seven Thousand Dollars,

136 N.J. 233, 238 (1994).

       Fisher argues that a clear and convincing evidence standard

should have been used because that is the standard applied in

termination of parental rights cases.                 See N.J. Div. of Youth &

Family Servs. v A.L., 213 N.J. 1, 25 (2013).                We disagree.

       In a termination of parental rights case, "[t]he burden

rests on the party seeking to terminate parental rights 'to

demonstrate     by    clear     and    convincing     evidence'    that      risk   of

'serious and lasting [future] harm to the child' is sufficiently

great as to require severance of parental ties."                   In re Adoption

of a Child by W.P. & M.P., 308 N.J. Super. 376, 383 (App. Div.

l998) (alteration in original) (quoting In re Guardianship of

J.C.,    129   N.J.   1,   10    (1992)).       The   question    for     the   court

"focuses upon what course serves the 'best interests' of the

child."    W.P. & M.P., supra, 308 N.J. Super. at 383.

       On the other hand, in a proceeding under N.J.S.A. 3B:5-

14.1, the "best interests" of the child are not at issue; the

only    question     is   whether     a   parent   may   share    in   the   child's

financial estate.          Therefore, we reject Fisher's argument that

the termination of parental rights standard of proof should be

applied in this case.




                                           24                                A-0878-14T2
      In so ruling, we recognize that the clear and convincing

evidence standard is often used to determine issues involving

will contests.         Thus, for example, the burden of establishing

lack of testamentary capacity is on the one who contests the

will being offered for probate.             This "burden must be sustained

by clear and convincing evidence."               In re Estate of Hoover, 21

N.J. Super. 323, 325 (App. Div. 1952), certif. denied, 11 N.J.

211   (1953).     We    also   note   that   a    provision   in   the   Uniform

Probate Code, that has not been adopted by our Legislature, bars

a parent from inheriting from their child if

           the child dies before reaching [18] years of
           age and there is clear and convincing
           evidence that immediately before the child's
           death the parental rights of the parent
           could have been terminated under law of this
           state other than this [code] on the basis of
           nonsupport, abandonment, abuse, neglect, or
           other actions or inactions of the parent
           toward the child.

           [Unif. Probate Code § 2-114 (amended 2010),
           1 U.L.A. 118 (2013).]

      However, we presume that the Legislature was aware of these

precedents when it enacted N.J.S.A. 3B:5-14.1 and nevertheless

chose not to specifically impose a clear and convincing evidence

burden of proof.        See Liberty Mut. Ins. Co. v. Land, 186 N.J.

163, 178 (2006) (noting "that the Legislature is well aware of

its ability to impose a higher standard of proof when it so

desires").      When, as here, the Legislature does not designate



                                       25                                A-0878-14T2
the standard of proof to be applied in a civil case, it is

reasonable     to    conclude    that   the    "absence    of     an   evidentiary

standard indicates that a preponderance of the evidence -- the

traditional, default standard -- applies."               Id. at 179.

     Moreover, we have determined that the Legislature intended

to   import    the    standard    for    determining       "abandonment"      that

applies   in   cases    arising    under      N.J.S.A.    9:6-1    into   N.J.S.A.

3B:5-14.1(b)(1).        It is well established that the burden of

proof in abandonment cases under Title 9 is the preponderance of

the evidence standard.          N.J.S.A. 9:6-8.46(b)(1).           That standard

is therefore the most appropriate to use in cases arising under

N.J.S.A. 3B:5-14.1(b)(1).

                                        IV.

     Applying these standards to the facts of this case, we

conclude that the evidence presented to the trial court did not

preponderate in favor of a finding that Fisher "abandoned" his

son by "willfully forsaking him."               To be sure, Fisher did not

take the actions necessary to enable him to have parenting time

with Michael after Nees obtained the FRO against him.                      He did

not submit to a risk assessment or counseling as ordered by the

judge in the parties' divorce action.               As a result, Fisher did

not have parenting time with Michael for the period between the




                                        26                                A-0878-14T2
court's January 29, 2002 order suspending visitation and the

date of Michael's death in September 2010.

    The   judge   in     this   case   focused    almost   solely   on   these

actions in determining that Fisher "abandoned" his son.                    The

judge   found     that     Fisher's         actions   "were   unequivocally

intentional rather than accidental or involuntary."                 However,

that is only part of the test under N.J.S.A. 3B:5-14(b)(1).                 As

we hold in this opinion, the issue is whether Fisher clearly

manifested a settled purpose to permanently forego all parental

duties and relinquish all parental claims to the child.                   That

purpose was not demonstrated here.

    As the judge specifically stated, "[t]he court does not

question that [Fisher] cared for his son" and did not "mean to

imply that it was his purpose or specific intent to abandon

him."   The judge subsequently observed that "it may not have

been [Fisher's] specific intent or purpose to abandon his son."

However, without that settled "purpose" or "specific intent,"

there can be no abandonment or willful forsaking of a child.

Lavigne, supra, 11 N.J. at 480.

    The judge ignored facts in the record which demonstrated

that, in spite of his repeated failure to take steps to restore

parenting time with his son, Fisher never acted with the settled

purpose to permanently forego all of his parental duties or




                                       27                            A-0878-14T2
relinquish all parental claims to Michael.                   For example, Fisher

certified,       without      contradiction,       that     during       the   divorce

proceedings, he was presented with an offer that, if he agreed

to give up his rights to the child, Nees would not seek child

support.     Fisher rejected this offer out of hand.

      The record also demonstrates that Fisher paid child support

for   Michael     throughout     the    child's     life.      At    oral      argument

before     us,   the   parties    estimated        that   Fisher's       total    child

support obligation for the period between the parties' March

2002 divorce and the court's July 2010 order terminating the

support obligation due to Fisher's extremely poor health was

approximately        $37,000.        Although      Fisher     was    approximately

$10,000 in arrears at the time of the July 2010 order, he had

still paid more than two-thirds of the total amount due.

      We   do    not   view    Fisher's      May   2010   motion     to    reduce     or

terminate his child support obligation as evidence of a settled

purpose on his part to permanently forego all parental duties

and claims to his child.             Child "support orders define only the

present obligations of the former spouses.                     Those duties are

always     subject     to   review     and   modification     on     a    showing     of

'changed circumstances.'"              Lepis v. Lepis, 83 N.J. 139, 146

(1980).




                                          28                                   A-0878-14T2
        In his motion, Fisher stated that his "support would never

have    stopped    if     not    for    [his]    illness"      and,   based         upon    the

proofs       submitted,    the    motion        judge   determined         that     Fisher's

"circumstances have changed so that the current child support

order is no longer feasible."                     Nevertheless, Fisher remained

obligated to pay the existing arrears, and he continued to do so

even after Michael's death.                Fisher also did not oppose Nees'

motion to reinstate child support if Fisher were able to obtain

Social Security Disability benefits.                    Under these circumstances,

we are unable to conclude that Fisher intended to permanently

abandon Michael when he filed this motion.

        The trial judge was critical of Fisher because the child

support payments were made by way of wage garnishment.                                      The

judge    therefore      concluded        that    Fisher    "failed       to    voluntarily

comply with his child support obligations . . . ."                            However, the

preferred      method     of    paying    child     support     is    by      way   of     wage

garnishment.       N.J.S.A. 2A:17-56.8 provides that a child support

order "shall be paid by income withholding unless the order

.   .    .     specifically       provides        for     an   alternative           payment

arrangement to which the parties agree in writing or [one of the

parties]       demonstrates       and     the     court    finds      good      cause       for

establishing      an    alternative        arrangement."           See     also     R.     5:7-

4A(a).        Moreover, the parties agreed in the FJOD that child




                                            29                                       A-0878-14T2
support should "be paid via income withholding through the . . .

Probation Department. . . ."          Thus, this is not a case where a

parent has willfully withheld all support from a child.

      Although Fisher did not have parenting time with Michael

after 2002, he did see and speak to the child on one occasion in

violation of the FRO.        Fisher also made contact with his son on

Facebook a few months before his death.                       He returned to New

Jersey   to   attend     Michael's   funeral.           These    actions      are   not

consistent with those of a parent whose "settled purpose" was to

permanently    forego      all   parental        duties    and    relinquish        all

parental claims to his child.

      Under these circumstances, we conclude that Nees did not

demonstrate    by    a   preponderance      of    the     evidence     that    Fisher

"abandoned" his son "by willfully forsaking" him.                       Therefore,

the   exception     to   intestate   succession         set    forth   in   N.J.S.A.

3B:5-14.1(b)(1) should not have been invoked in this case.

      Reversed.




                                      30                                      A-0878-14T2